Summons, C. J.

1. Where a paper has been by a proper order of court established as a copy of a lost indictment or presentment, the copy, until such order has been set aside, stands in lieu of ■the original. If such order is not revoked, the mere finding of a paper purporting to be the lost original cannot in any manner affect the legal status of the case.
2. The testimony of a witness for the State who swears that he - and the accused on trial jointly committed a misdemeanor cannot be corroborated by evidence showing that the witness had previously pleaded guilty to this identical offense.

Judgment reversed.

The other error assigned was, that the solioitor-general was allowed to read in evidence the plea of guilty by Luther Anderson and tbe sentence of the court against him, over objection that they were irrelevant. Tbe court instructed the jury tbat the same could be considered only on tbe credibility of Anderson, not as evidence of Branson’s guilt.
J. B. Conyers and Kontz & Conyers, for plaintiff in error. A. W. Fite, solicitor-general, by A. S. Johnson, contra.